DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 and 6-15 are objected to because of the following reasons.
-Claim 1 recites the limitation “an asymmetric delay”.  It is unclear on basically what makes “an asymmetric delay” structurally differently from a delay device not called as “an asymmetric delay”.  For examination purpose, the limitation is broadly interpreted just as a delay device.
-Claims, depended on claim 1, are therefore also objected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
of a clock signal outputted from the pulse merge circuit from a low logic state to a high logic state, and further configured to pass transitions of the clock signal  from the high logic state to the low logic state without added delay.
-Claims, depended on claim 7, are therefore also objected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 11-15	are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al (9,496,879).
-Regarding claim 1, Duan et al teaches a clock recovery apparatus (1200)  (see figure 12 and col. 15, line 66 to col. 17, line 24) comprising: 
a pulse merger circuit (1208a, 1208b, 1208c, 1210a, 1210b, 1210c, 1212)  having a plurality of inputs (being inputs of (1232)s receiving respective input signals  (1202, 1204, 
a clock recovery circuit having a sequential logic circuit (comprising ((1232)s, 1218, 1220)) and a delay circuit (1214, 1216), (the delay circuit considered here equivalent with the limitation “asymmetric delay circuit” and hereafter called so), wherein a clock input (being clock input of (1220)) of the sequential logic circuit is coupled to the output of the pulse merger circuit, an output (e.g., output of (1232)) of the sequential logic circuit is coupled, via (1212), to an input (being input of (1214)) of the asymmetric delay circuit, and an output (being output of (1216)) of the asymmetric delay circuit is coupled to a reset input  (e.g., being a reset input of (1232)) of the sequential logic circuit.
-Regarding claim 6, Duan et al teaches that a duration of a delay applied by the asymmetric delay circuit is configurable by (1214) (since (1214)  is programmable delay (see figure 12).
	-Regarding claim 11, Duan et al teaches that the sequential logic circuit comprises a flip flop (e.g., D-flip/flop (1232) (see figure 12).

	-Regarding claim 13, Duan et al teaches that integrated circuit (2102) (see figure 21 and col. 25, lines 26, line 18), comprising: a processor (2116); and a receiver (2112, 2104) coupled to the processor, the receiver having the clock recovery apparatus (2104).
	-Regarding claim 14, Duan et al teaches that each of the plurality inputs of the pulse merger circuit is configured to receive a difference signal (1202, 1204, or 1206) representative of a difference in signaling state ((AB, BC, or CA), figure 12) of a pair of wires in a three-wire bus (comprising (310a, 310b, 310c), figure 21).
	-Regarding claim 15, Duan et al teaches that the receiver is a C-PHY 3-phase receiver (since it receives and processes signals obtained from a C-PHY 3-phase interphase (“C-PHY 3-phase interphase”, col. 25, line 45-46).
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-10 would be allowable if rewritten, as suggested, to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632